Citation Nr: 0803330	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  03-25 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
August 1980.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
May 2007, the veteran testified before the undersigned at a 
personal hearing at the RO.  A transcript of this hearing has 
been included in the claims folder.


FINDING OF FACT

The veteran does not have PTSD that can be related to her 
period of service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107(West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.304(f), (f)(3) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In August 2002 and August 2006, the RO sent the veteran 
letters informing her of the types of evidence needed to 
substantiate her claims and its duty to assist her 
substantiating her claims under the VCAA.  These letters 
informed the veteran that VA would assist her in obtaining 
evidence necessary to support her claim, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  The Board does note that the 
veteran is in receipt of SSI benefits.  However, since this 
is a benefit based on income, the Board does not find that 
these records must be obtained prior to a final determination 
of her claim.  She was advised that it was her responsibility 
to send medical records showing she has a current disability 
as well as records showing a relationship between her claimed 
disabilities and service, or to provide a properly executed 
release so that VA could request the records for her.  The 
veteran was also specifically asked to provide "any evidence 
in your possession that pertains to your claim."  See 
38 C.F.R. § 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  She was advised of her opportunities to 
submit additional evidence.  Subsequently, a September 2003 
SOC and March and April 2007 SSOCs each provided her with 
subsequent adjudication and yet an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising her as to the evidence 
needed, and in obtaining evidence pertinent to her claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.  However, it 
is noted that she was provided with the provisions of the 
Dingess decision in March and August 2006.

II.  Applicable laws and regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under § 3.303(b), 
an alternative method of establishing the second and/or third 
Caluza element is through a demonstration of continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Significant in case law is that lay persons are not competent 
to opine as to medical etiology or to render medical 
opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony 
is competent, however, to establish observable symptomatology 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person may provide eyewitness account of medical symptoms).  
The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that "symptoms, not treatment, are the essence of 
any evidence of continuity of symptomatology."  Savage, 10 
Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991)).  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, supra (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.")).  Barr v. Nicholson, 20 
Vet. App. 528 (2007).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2007).

If a post-traumatic stress disorder claim is based on in- 
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  See 38 C.F.R. 
§ 3.304(f)(3) (2007).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


III.  Factual background and analysis

The veteran, in both written statements, and in her hearing 
testimony, discussed her stressors.  She noted that she had 
been adopted by individuals who were verbally and physically 
abusive.  She said that her adoptive father was an alcoholic 
and that her adoptive mother had pushed her down stairs.  She 
also said that she had been raped at age 13 or 14 by a friend 
of her brother's; however, she stated that she had never 
reported this incident to anyone.  She met her ex-husband in 
the service; she reported that he had been in the Navy as 
well, although he had gotten into trouble for involvement 
with the black market in the Philippines.  She described him 
as abusive and controlling (he had prevented her from taking 
training to work in the Color Photography laboratory in 
service).  She indicated that she had tried to tell her 
superiors about his behavior but never had.  After service, 
she said that he had become physically abusive; they divorced 
after 15 years of marriage.  She also contends that her 
commanding officer mistreated her, citing an instance in 
which he inappropriately had his secretary present an award 
to the veteran in the ladies' restroom.

The relevant evidence of record includes the veteran's 
service medical records.  There were no psychiatric 
complaints made at the time of the November 1978 entrance 
examination, and the objective examination was within normal 
limits.  The inservice clinical records do not reflect any 
complaints of a psychiatric nature.  The July 1980 separation 
examination was also completely within normal limits.  There 
were no personnel records that demonstrated any changes to 
her behavior or performance during service.

Following service, the veteran submitted voluminous records 
concerning her divorce from her first husband, whom she had 
first begun to live with during service.  She filed for 
protective orders against him, stating that he was stalking 
her. The custody of their children was also in dispute, the 
ex-husband obtaining custody of the three youngest.  

The veteran was examined by VA in October 2002.  The examiner 
commented that the claims folder had been reviewed.  Her 
descriptions of her adoptive family were noted, as well as 
the reported verbal and physical abuse.  She also referred to 
the rape at the age of 13 or 14.  She stated that her husband 
had become physically abusive after the marriage (which had 
occurred after her separation from service), although she 
said that he had been psychologically abusive prior to that.  
She endorsed PTSD symptoms, to include recurrent and 
intrusive distressing recollections of her ex-husband 
stalking her.  Over the past seven years, she had had 
nightmares about her children.  She described having a 
"black void" inside her into which she would retreat 
whenever he stalked her.  The examiner stated this sounded 
more like a dissociative state and not flashbacks.  She 
referred to intense distress when forced to recall the 
trauma, as well as panic attacks, detachment from others, 
avoidance, and a restricted affect.  The diagnosis was severe 
PTSD.  The examiner stated that in spite of her traumatic 
childhood, she had seemed well-adjusted prior to her service.  
The PTSD had begun in service from the time that she met her 
ex-husband and had continued to be aggravated by her ex-
husband over the years.  

The veteran also submitted VA outpatient treatment records 
developed between 1997 and 2007.  These are replete with PTSD 
diagnoses, as well as depression and a generalized anxiety 
disorder.  Delusions were also present, such as her belief 
that a crown put in by her dentist was transmitting messages, 
that her upstairs neighbor was providing information about 
her to a local news station, and that she had seen her oldest 
son in traffic at which time he sent her "mind messages."

After a careful review of the evidence of record, it is found 
that entitlement to service connection for PTSD has not been 
established.  Initially, the Board finds that the provisions 
of 38 C.F.R. § 3.306, aggravation of a preservice disability, 
are not for application in the veteran's case since there is 
no indication that any psychiatric disorder existed prior to 
her entry onto active duty.  While she may have experienced 
traumatic events before service, there is no evidence that 
any psychiatric disorder was present before service; 
significantly, no such disorder was noted on her entrance 
examination.  The Board also notes that the record does 
contain diagnoses of PTSD, which the examiner in October 2002 
had related to her service.  However, these diagnoses are not 
supported by a verified, inservice stressor.  The veteran has 
claimed that she suffered from verbal abuse from her then-
boyfriend.  However, the occurrence of such a stressor is not 
confirmed by the evidence of record.  There is no suggestion 
in the record that the veteran ever reported any abuse in 
service.  Her medical records contain no references to any 
psychiatric complaints or diagnoses.  In addition, there are 
no records that her behavior or performance was adversely 
affected during service.  Personnel records do show a request 
for transfer or special duty in February 1980 but the reason 
listed was that she was currently reconsidering reenlistment.  
She was thereafter discharged by reason of pregnancy.  As a 
consequence, the Board cannot find that there is any evidence 
of a verified inservice stressor that would warrant the 
diagnosis of PTSD.  Therefore, service connection for this 
condition cannot be awarded based on the evidence of record.

The veteran's contentions have been carefully and 
sympathetically considered, and the Board does not doubt the 
difficulties she has had as are documented in the record.  
However, this documentation pertains only to postservice 
occurrences, and there is no corroboration of the claimed 
stressors in service.  The October 2002 examiner noted that 
the ex-husband's physical abuse began with the marriage that 
occurred after service, and the examiner related PTSD to 
service only on the basis that the veteran met him during 
service, not on the basis of specific traumatic incidents 
during service.

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra.   In the instant case, 
however, the evidence of record does not demonstrate that the 
veteran, who is competent to comment on her post-service 
symptoms, has the requisite expertise to render a medical 
diagnosis or to comment on a question of medical causation or 
aggravation.

The Board concludes that the preponderance of the evidence is 
thus against the claim for service connection for PTSD, and, 
therefore, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


